DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al. [US 2015/0068523; Powers].

Per claim 1.  Power discloses an electronic cigarette comprising: 
a controller (112); and at least one air pressure sensor (e.g. 14 and 16 of Fig. 1) coupled with the controller 112 Fig. 3; wherein the at least one air pressure sensor (16) is configured for detecting a first air pressure in an air flow path of the electronic cigarette and a second air pressure (14) of an ambient atmosphere where the electronic cigarette is located [para. 0030], 
the controller is configured for receiving the second air pressure and the first air pressure [para. 0036] and controlling an atomizer (e.g. heating element 117 and liquid container 121) to be on or off based on a pressure differential between the first air pressure and the second air pressure [Abstract and para. 0007, 0022 and 0038].

Per claim 2.  Powers further discloses a first air pressure sensor and a second air pressure sensor respectively coupled with the controller [Fig. 3] the first air pressure sensor (e.g. 16) is arranged within an air flow path of the electronic cigarette (e.g. shows at A direction) and is configured for detecting a first air pressure in the air flow path and sending the first air pressure to the controller; the second air pressure sensor (16) is arranged at a position that is in communication with an ambient atmosphere [para. 30] and is configured for detecting a second air pressure of the ambient atmosphere and sending the second air pressure to the controller [para. 37-38].

Per claim 3. Powers further discloses the electronic cigarette comprises one air pressure sensor coupled with the controller; the air pressure sensor comprises a first channel (e.g. 32) a second channel (e.g. 12), a first sensing surface (e.g. 16) arranged within the first channel and a second sensing surface (e.g. 14) arranged within the second channel; wherein the first channel in communication with an air flow path (e.g. “A” arrow) of the electronic cigarette such that the first sensing surface contacts an airflow in the air flow path to detect the first air pressure ; the second channel in communication with an ambient atmosphere of the electronic cigarette such 
Per claim 8.  Powers further discloses the air pressure sensor [Fig. 1] comprises a first measuring membrane (14) and a second measuring membrane (16); a chamber (34) is formed between the first measuring membrane and the second measuring membrane; the first sensing surface (14) is arranged on a first side of the first measuring membrane outside the chamber; the second sensing (16) is arranged on a second side of the second measuring membrane outside the chamber.

Per claim 11.  Powers discloses an electronic cigarette comprising:  [Figs. 1-3]
a controller (112)
an air pressure sensor (10) coupled with the controller; the air pressure sensor comprising a first channel (16), a second channel (14), a first sensing surface (16) arranged within the first channel and a second sensing surface (14) arranged within the second channel; 
the first channel being in communication with the air flow path (e.g. “A” arrow direction), so that the first sensing surface is capable of detecting a first air pressure of the air flow path; 
the second channel being in communication with an ambient atmosphere (e.g. chamber 12) of the electronic cigarette, so that the second sensing surface is capable of detecting a second air pressure of the ambient atmosphere [para. 0030]; and 
the air pressure sensor being configured for feeding back (e.g. via wires 110) the pressure differential between the second air pressure and the first air pressure to the controller [Fig. 3, para. 0036]; the controller capable of controlling an on or off state of the atomizer (e.g. heating 

Per claim 12. Powers further discloses the air pressure sensor comprises a measuring membrane (34); the first sensing surface 16 and the second sensing surface 14 are respectively disposed at two sides of the measuring membrane 34; axes of the first channel 16 and the second channel 14 are both perpendicular to a panel surface of the measuring membrane 34 (e.g. air pass through measuring membrane 34 in a horizontal direction as shown by “A” arrow, which is perpendicular to a vertical surfaces of channels 14 and 16 [see Figs. 1-2].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al.

Powers not explicitly mentions the pressure differential is equal to that the second air pressure deducts the first air pressure.  However, the differential value can be determined by the difference between a first value and second value, in this case the difference value between the two pressures.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that the differential pressure is a difference value has been deducted between the first pressure and second pressure for enhancing the sensitivity of pressure sensing feature (e.g. the inhaled ambient pressure deducted the interior pressure within the chamber) because any inhaled ambient air into the device would change the pressure in the device that indicates the puffed by user.   

Claims 4-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. in view of Liu [US 2015/0313284].

Per claim 4. Powers teaches the pressure differential threshold described above, except for not explicitly mentions that when the pressure differential is greater than the threshold value Liu teaches an electronic smoke apparatus and further teaches [para. 0029 and 49] In this example, the airflow sensor comprises a plate-like detection member that will move, deflect or deform upon encountering an incoming airflow stream exceeding a predetermined threshold. The movement, deflection or deformation of the detection member of the airflow sensor will result in a change in the associated electrical properties and such properties or their change are used by the microprocessor to determine characteristics of a smoking inhaling event.”  and further teaches at [para. 54-56]. With that, any inhaled pressure exceeded the differential threshold would initiate the atomizer below the threshold would turn off the power.  In the same field of invention, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to find it obvious that any appropriate pressure value including pressure that greater than the threshold as taught by Liu can be applied to Powers, for the purpose of increase sensitivity of the detection.     

Per claim 5. Powers discloses the pressure differential above, except for not explicitly mention that a power control circuit coupled with the controller; when the atomizer is initiated, the controller selects a real-time output power corresponding to the detected pressure differential according to a corresponding relationship between pressure differentials and real-time output powers, and sending an instruction to the power control circuit, afterwards the power control circuit in response to the instruction outputs the real-time output power to the atomizer.  Liu further teaches “The power supply P.sub.out to the heater is arranged such that a boost power corresponding to the maximum available power output (5 W) will be supplied to the heater upon activation. The instantaneous power supply to the heater will vary between a maximum power supply level (say, 5 W) and a minimum power supply level (say, 3 W). In this example, the power supply will gradually increase from the minimum power of 3 W at C2 to the maximum power of 5 W at C5, and the maximum power supply level is the same as the boost power which is to be supplied on detection of the maximum detectable inhale pressure of A+800 Pa.” [para. 46-47], the supplied power to heater is relatively corresponding to the pressure changed (e.g. differential pressure calculated) in real-time.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the real-time output powers corresponding relationship with pressure differentials as taught by Liu to the power management of Powers, for the advantage of increase the sensitivity of smoke output, since each inhaled pressure is different from one person to another. 

Per claim 6. Powers and Liu made obvious in claim 5 above, Liu further teaches the corresponding relationship between the pressure differentials and the real-time output powers, the greater pressure differential is corresponding to the greater real-time output power, as cited at [para. 0046-0047].
	
	Per claim 13.  The method steps limitations are similarly to those in apparatus of claims 1 and 4 above, with that the method steps are obviously implicit with the electronic cigarette device for operating the apparatus device. 

. 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. in view of Ampolini et al.  [US 2014/0270727; Ampolini].

Per claim 9. Powers disclosed the electronic cigarette with battery above, except for not explicitly mentions that the battery is a rechargeable battery 340; and a power reminder unit (e.g. 250 and 260) coupled with the controller 370; when the rechargeable battery runs out of charge, the power reminder unit is capable of reminding to supply power to the rechargeable battery [Fig. 1 and para. 0075].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a power reminder unit for reminding to recharge battery when battery is low as taught by Ampolini to the device of Powers, for the advantage of convenience, because with the battery condition indicators, user would easily identify the battery charged level and prevent any in operated due to battery depleted.   

Per claim 10. Powers and Ampolini made obvious above, Ampolini further teaches the power reminder unit is an indicator light (e.g. LED 260 and 250); when the rechargeable battery runs at different reminding capacities, the controller is capable of controlling the indicator light to generate different colors [para. 92 and 131-132] that indicates the rechargeable battery is in low battery (e.g. red color) or full charged (e.g. white color).  It would have been obvious to one .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ampolini et al. [US 2014/0096782] discloses electronic cigarette with indicators which indicate the number of puffs taken/remaining which relatives with battery level and recharging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SON M TANG/Examiner, Art Unit 2685                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685